DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3, 16 and 19 are objected to because of the following informalities:  
Claim 3 recites “an upper surface of the lens holder” in line 2.  It should be changed to “the upper surface of the lens holder”.
Claim 16 recites “an upper surface of the lens holder” in line 2.  It should be changed to “the upper surface of the lens holder”.  
Claim 19 recites “an image sensor” in line 5.  It should be changed to “the image sensor”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 9-10, 13, 15-16 and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang et al. (US 2010/0033616 A1).

As to claim 1, Huang et al. discloses a camera module (Fig.1: camera module 100) comprising:
a lens barrel (Fig.1: the combination of the lens barrel 31 and the supporting board 43 corresponds to the lens barrel in the claim) accommodating a lens (Fig.1: first lenses 322 and second lens 324);
a lens holder (Fig.1: lens holder 33) accommodating the lens barrel (Fig. 1 and [0018]: the bottom portion 314 of the lens barrel 31 is received in the lens holder 33);
an image sensor disposed under the lens barrel (Fig.1: image sensor 10); and
a printed circuit board (Fig.1: substrate 20) having the image sensor mounted thereon (Fig. 1 and [0014]: the image sensor 10 is supported on the substrate 20) and coupled to the lens holder (Fig.1 and [0014]: “The lens holder 33 has a bottom end 332 supported on the substrate 20”),
wherein the lens barrel and the lens holder are primarily coupled to each other (Fig.2; [0024]: the first connecting members/protrusions 434 provided on the supporting board 43 are received in the second connecting member/receiving hole 336 provided on the lens holder 33, thereby primarily coupling the lens barrel (supporting board 43) with the lens holder 33) in a state where an optical axis of the lens and an optical axis of the image sensor are aligned (It is inherent that the lens and the image sensor are disposed such that they share the same optical axis, in order to form images in the center of the sensor), and are secondarily coupled to each other in the primarily coupled state (Fig.2; [0025]: the lens barrel (supporting board 43) and the lens holder 33 are secondarily coupled to each other by adhesive 439 applied in the first and second receiving slots 337 and 438).

As to claim 2, Huang et al. discloses the camera module according to claim 1, wherein the lens barrel comprises: an accommodating portion for accommodating the lens (Fig.1; [0017]: the upper portion 312 and the bottom portion 314); a plate formed to be extended from the accommodating portion (Figs.1 and 2: the supporting board 43 has a thin portion extending outward) for having at least a portion overlapped with an upper surface of the lens holder (See Fig.2); and a coupling hole formed on the plate (Fig.2; [0025]: “the bottom surface 432 of the supporting board 43 defines a number of second receiving slots 438”.  The second receiving slots 438 correspond to the claimed coupling hole).

As to claim 3, Huang et al. discloses the camera module according to claim 2, wherein a lower surface of the plate and an upper surface of the lens holder facing the lower surface of the plate are primarily coupled (Fig.2; [0024]: the bottom surface 432 of the supporting board 43 and the upper surface on the upper end 334 of the lens holder 33 are coupling to each other by engaging the protrusions 434 and the receiving holes 336), and
wherein the coupling hole and the upper surface of the lens holder are secondarily coupled (Fig.2; [0026]: the slot 438 and slot 337 are coupled to each other by adhesive 439.  The slot 337 is part of the upper surface of the lens holder 33; thus, the coupling hole/438 and the upper surface of the lens holder 33 are coupled), and the upper surface of the lens holder also faces the coupling hole (As shown in Fig. 2).

As to claim 9, Huang et al. discloses a camera module (Fig.1: camera module 100) comprising:
a lens barrel (Fig.1: the combination of the lens barrel 31 and the supporting board 43 corresponds to the lens barrel in the claim) accommodating a lens (Fig.1: first lenses 322 and second lens 324);
a lens holder (Fig.1: lens holder 33) accommodating the lens barrel (Fig. 1 and [0018]: the bottom portion 314 of the lens barrel 31 is received in the lens holder 33);
a coupling portion (Figs.1 and 2; [0025]: the first and second receiving slots 337 and 438 correspond to the coupling portion) disposed outside the lens barrel and the lens holder (Figs.1 and 2: the first and second receiving slots 337 and 438 are disposed on the outside of the lens barrel and the lens holder);
an image sensor disposed under the lens barrel (Fig.1: image sensor 10); and
a printed circuit board (Fig.1: substrate 20) having the image sensor mounted thereon (Fig. 1 and [0014]: the image sensor 10 is supported on the substrate 20) and coupled to the lens holder (Fig.1 and [0014]: “The lens holder 33 has a bottom end 332 supported on the substrate 20”),
wherein the lens barrel and the lens holder are primarily coupled to each other (Fig.2; [0024]: the first connecting members/protrusions 434 provided on the supporting board 43 are received in the second connecting member/receiving hole 336 provided on the lens holder 33, thereby primarily coupling the lens barrel (supporting board 43) with the lens holder 33) in a state where an optical axis of the lens and an optical axis of the image sensor are aligned (It is inherent that the lens and the image sensor are disposed such that they share the same optical axis, in order to form images in the center of the sensor), and
wherein the coupling portion is secondarily coupled to the lens barrel and the lens holder in the primarily coupled state (Fig.2; [0026]: the lens barrel 31 and the supporting board 43 are coupled to the lens holder 33 by adhesive 439).

As to claim 10, Huang et al. discloses the camera module according to claim 9, wherein the coupling portion comprises a first coupling member overlapped with the lens barrel (Fig.2: the slot 438 corresponds to the first coupling member; it is overlapping with the lens barrel in the direction perpendicular to the optical axis) and a second coupling member overlapped with the lens holder (Fig.2: the slot 337 corresponds to the second coupling member; it is overlapping with the lens holder in the direction perpendicular to the optical axis).

As to claim 13, Huang et al. discloses the camera module according to claim 10, wherein the first and second coupling members are formed as a hole or a groove (Fig.2: the slots 438 and 337 correspond to the groove in the claim).

As to claim 15, Huang et al. discloses the camera module according to claim 9, wherein the lens barrel comprises: an accommodating portion for accommodating the lens (Fig.1; [0017]: the upper portion 312 and the bottom portion 314); and a plate formed to be extended from the accommodating portion (Figs.1 and 2: the supporting board 43 has a thin portion extending outward) and having at least a portion overlapped with an upper surface of the lens holder (See Fig.2).

As to claim 16, Huang et al. discloses the camera module according to claim 15, wherein a lower surface of the plate and an upper surface of the lens holder overlapped with the plate are primarily coupled (Fig.2; [0024]: the bottom surface 432 of the supporting board 43 and the upper surface on the upper end 334 of the lens holder 33 are coupling to each other by engaging the protrusions 434 and the receiving holes 336).

As to claim 19, Huang et al. discloses a camera module (Fig.1: camera module 100) comprising: 
a lens barrel (Fig.1: the combination of the lens barrel 31 and the supporting board 43 corresponds to the lens barrel in the claim) accommodating a lens (Fig.1: first lenses 322 and second lens 324); 
a lens holder (Fig.1: lens holder 33) coupled with the lens barrel (Fig. 1 and [0018]: the bottom portion 314 of the lens barrel 31 is received in the lens holder 33); 
an image sensor disposed under the lens barrel (Fig.1: image sensor 10); and 
a printed circuit board (Fig.1: substrate 20) having an image sensor mounted thereon (Fig. 1 and [0014]: the image sensor 10 is supported on the substrate 20), 
wherein the lens holder and the printed circuit board are primarily coupled to each other (Fig.2; [0024]: the first connecting members/protrusions 434 provided on the supporting board 43 are received in the second connecting member/receiving hole 336 provided on the lens holder 33, thereby primarily coupling the lens barrel (supporting board 43) with the lens holder 33) in a state where an optical axis of the lens and an optical axis of the image sensor are aligned (It is inherent that the lens and the image sensor are disposed such that they share the same optical axis, in order to form images in the center of the sensor), and are secondarily coupled to each other in the primarily coupled state (Fig.2; [0025]: the lens barrel (supporting board 43) and the lens holder 33 are secondarily coupled to each other by adhesive 439 applied in the first and second receiving slots 337 and 438).

Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Berube (US 2009/0103193 A1).

As to claim 9, Berube discloses a camera module (Figs.2-4: camera module 200) comprising:
a lens barrel (Figs.2-4: lens barrel 210) accommodating a lens ([0028]: lens or lens assembly supported within the lens barrel);
a lens holder (Figs.2-4: lens housing 220 including sidewall 222) accommodating the lens barrel ([0029]: the lens barrel 210 is mated with the lens housing 220);
a coupling portion (Fig.2: three bonds 240, 242, 244) disposed outside the lens barrel and the lens holder ([0029]: “the laser may be focused at or near the interface between the ramps 212 and 224 and ramps 213 and 225 such that the nearby material in the barrel 210 and housing 220 is melted and when cooled the bonds 240, 242, 244 are formed”. That is, the bonds 240, 242, 244 are disposed outside the lens barrel and the lens housing);
an image sensor disposed under the lens barrel ([0028]: “The module 200 can be used in the assembly 100 shown in FIG. 1 to replace the threaded barrel and housing combination such as by attaching or providing a flexible circuit and other components as shown in FIG. 1”.  Therefore, the image sensor 124 in camera module assembly 100 of Fig. 1 is also included in the camera module 200 of Fig.2); and
a printed circuit board (Fig.1: flexible circuit 130) having the image sensor mounted thereon (Fig.1: the image sensor 124 and other components are stacked on top of the flexible circuit 130) and coupled to the lens holder (As shown in Fig.1, the housing 120 is connected to the flexible circuit 130),
wherein the lens barrel and the lens holder are primarily coupled to each other (Figs.1 and 2; [0029]: “a physical interface is formed between the contacting or abutting ramps 212 and 224 and ramps 213 and 225”) in a state where an optical axis of the lens and an optical axis of the image sensor are aligned (It is inherent that the lens and the image sensor are disposed such that they share the same optical axis, in order to form images in the center of the sensor), and
wherein the coupling portion is secondarily coupled to the lens barrel and the lens holder in the primarily coupled state (Fig.1; [0029]: when focus is achieved, a laser with 3 heads is used to form the three bonds or bond surfaces 240, 242, 244 about the periphery of the module 200 such that the nearby material in the barrel 210 and housing 220 is melted and when cooled the bonds 240, 242, 244 are formed).

As to claim 18, Berube discloses the camera module according to claim 9, wherein the coupling portion is formed of a weldable material ([0029]: the nearby material in the lens barrel 210 and the lens housing 220 is melted by the laser, and then cooled to form bonds 240, 242 and 244.  That is, the material in the lens barrel and the lens housing is weldable).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2010/0033616 A1) in view of Lu et al. (US 2012/0019940 A1).

As to claim 4, Huang et al. discloses the camera module according to claim 2, wherein the lens barrel comprises a first adhesive member formed on an inner side surface of the coupling hole (Fig.2: the portion of the adhesive 439 filled in the slot 438 corresponds to first adhesive; the inner surface of the slot 439 corresponds to the inner side surface), and
wherein the lens holder comprises a second adhesive member formed on an upper surface of the lens holder overlapped with the coupling hole (Fig.2: the portion of the adhesive 439 filled in the slot 337 corresponds to the second adhesive; the surface of the slot 337 is considered as part of the upper surface of the lens holder).
Huang et al. fails to disclose a first soldering member formed on an inner side surface of the coupling hole; and a second soldering member formed on an upper surface of the lens holder overlapped with the coupling hole.
However, Lu et al. teaches that soldering material can be used instead of adhesive (Fig.7; [0052]: metal insert pin 206 for soldering is used as alternative way for fixing two components together).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang et al. with the teaching of Lu et al. such that the lens barrel comprises a first soldering member formed on an inner side surface of the coupling hole; and wherein the lens holder comprises a second soldering member formed on an upper surface of the lens holder overlapped with the coupling hole, so as to provide more bonding strength and shorten the amount of time required for fixture.

As to claim 5, Huang et al. in view of Lu et al. discloses the camera module according to claim 4, wherein the second soldering member comprises a protruding member formed to be protruded toward the coupling hole (Lu et al.: Fig.7: since the soldering member is a metal inert pin 206, it can be considered as a protruding member.  When modifying Huang et al., the metal insert pin would be used instead of adhesive, it can be considered as a protruding member protruding toward the slot 438/337).

As to claim 11, Huang et al. discloses the camera module according to claim 10, wherein the lens barrel comprises a third adhesive member formed on an outer side surface of the lens barrel overlapped with the first coupling member (Fig.2: the portion of the adhesive 439 filled in the slot 438 corresponds to third adhesive member), and
wherein the lens holder comprises a fourth adhesive member formed on an outer side surface of the lens holder overlapped with the second coupling member (Fig.2: the portion of the adhesive 439 filled in the slot 337 corresponds to the fourth adhesive member).
Huang et al. fails to disclose a third soldering member formed on an outer side surface of the lens barrel overlapped with the first coupling member, and a fourth soldering member formed on an outer side surface of the lens holder overlapped with the second coupling member.
However, Lu et al. teaches that soldering material can be used instead of adhesive (Fig.7; [0052]: metal insert pin 206 for soldering is used as alternative way for fixing two components together).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang et al. with the teaching of Lu et al. such that the lens barrel comprises a third soldering member formed on an outer side surface of the lens barrel overlapped with the first coupling member, and a fourth soldering member formed on an outer side surface of the lens holder overlapped with the second coupling member, so as to provide more bonding strength and shorten the amount of time required for fixture.

Claims 6 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2010/0033616 A1) in view of Lu et al. (US 2012/0019940 A1) as applied to claims 4 and 11 above, and further in view of Hsu et al. (US 2019/0179107 A1).

As to claim 6, Huang et al. in view of Lu et al. discloses the camera module according to claim 4. The above combination fails to disclose the first and second soldering members comprise low temperature soldering members able to be welded at a low temperature.
However, Hsu et al. teaches using low temperature soldering members able to be welded at a low temperature ([0035]: electrically conductive low-temperature solder).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huang et al. and Lu et al. with the teaching of Hsu et al. to user low temperature soldering members able to be welded at a low temperature, so as to reduce energy consumption (less heat required), prevent component damage and improve reliability.

As to claim 12, Huang et al. in view of Lu et al. discloses the camera module according to claim 1. The above combination fails to disclose the third and the fourth soldering members comprise low temperature soldering members weldable at a low temperature.
However, Hsu et al. teaches using low temperature soldering members able to be welded at a low temperature ([0035]: electrically conductive low-temperature solder).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Huang et al. and Lu et al. with the teaching of Hsu et al. to user low temperature soldering members able to be welded at a low temperature, so as to reduce energy consumption (less heat required), prevent component damage and improve reliability.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2010/0033616 A1) in view of Toriumi et al. (US 2020/0348481 A1).

As to claim 7, Huang et al. discloses the camera module according to claim 2. Huang et al. fails to disclose the coupling hole is tapered such that a lower side is narrower than an upper side.
However, Toriumi et al. teaches a coupling hole is tapered such that a lower side is narrower than an upper side (Fig.33; [0089]: the bonding hole 133 has the adhesive fitting face 33e of tapered shape whose width decreases in direction to the back side of the barrel).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang et al. with the teaching of Toriumi et al. to have a coupling hole that is tapered such that a lower side is narrower than an upper side, so as to increase the strength of adhesion, and reduce the number of bonding locations and a bonding area ([0088]).

Claims 8, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2010/0033616 A1) in view of in view of Hubert et al. (US 2018/0364441 A1) and Lu et al. (US 2012/0019940 A1).

As to claim 8, Huang et al. discloses the camera module according to claim 1.  It fails to disclose the primarily coupling includes an epoxy adhesive coupling and the secondarily coupling includes a soldering coupling.
However, Hubert et al. teaches an epoxy adhesive coupling (Fig.3; [0062]: adhesive 302, i.e., epoxy, may fill the gaps within the interlock arrangement); and Lu et al. teaches a soldering coupling (Fig.7; [0052]: metal insert pin 206 for soldering is used as alternative way for fixing two components together).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang et al. with the teaching of Hubert et al. and Lu et al. to have the primarily coupling includes an epoxy adhesive coupling and the secondarily coupling includes a soldering coupling, so as to provide extra bonding strength and improve reliability.

Claim 17 recites substantially similar subject matter as disclosed in claim 8; therefore, it is rejected for the same reasons.

Claim 20 recites substantially similar subject matter as disclosed in claim 8; therefore, it is rejected for the same reasons.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huang et al. (US 2010/0033616 A1) in view of Hashimoto et al. (US 2005/0099703 A1).

As to claim 14, Huang et al. discloses the camera module according to claim 13. Huang et al. fails to disclose the hole or the groove is tapered.
However, Hashimoto et al. teaches a tapered groove (Figs.2A and 2B; [0043]: tapered portion 12b).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Huang et al. with the teaching of Hashimoto et al. to have a tapered groove/slot, so as to prevent the joining material from flowing into other portion other than the joining portion, and hold sufficient amount of the joining material, thereby providing superior joining strength and improving reliability.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENZHEN WU whose telephone number is (571)272-2519. The examiner can normally be reached 8:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SINH TRAN can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENZHEN WU/               Examiner, Art Unit 2696   

/SINH TRAN/               Supervisory Patent Examiner, Art Unit 2696